         Case: 4:19-cv-00006-RP Doc #: 47 Filed: 02/11/21 1 of 1 PageID #: 195




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

JERMAINE ALEXANDER RAMSEY                                                                 PLAINTIFF

v.                                                                                    No. 4:19CV6-RP

MANAGEMENT TRAINING CORPORATION, ET AL.                                                DEFENDANTS


             ORDER DISMISSING AS MOOT PLAINTIFF’S MOTIONS [43], [44]
                            TO EXPEDITE RULINGS

        This matter comes before the court on the motions [43], [44] for the court to expedite its

rulings on his motion [37] for reconsideration and his motion [38] to appeal in forma pauperis. As

the court has ruled on these motions, the instant motions to expedite [43], [44] are DISMISSED as

moot.

        SO ORDERED, this, the 11th day of February, 2021.



                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE
